Citation Nr: 0121294	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In connection with his appeal the veteran 
testified via video conference before the undersigned in June 
2001; a transcript of that hearing is associated with the 
claims file.

The Board notes that the RO denied service connection for a 
psychiatric disorder by decision dated in January 1993, and 
that the veteran failed to perfect an appeal with respect to 
that determination.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).  However, the Court of Appeals for Veterans' Claims 
(Court) has held that a new diagnosis of a new disorder, such 
as PTSD in this case, which was not considered at the time of 
the prior decision, constitutes a new claim and requires an 
initial adjudication of such claim.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  The instant appeal involves 
the veteran's first claim of record of entitlement to service 
connection for PTSD, and is thus properly treated as a new 
claim.


REMAND

Review of the record reveals that the RO denied entitlement 
to service connection for PTSD on the basis that the medical 
evidence did not establish a diagnosis of PTSD based upon a 
verifiable stressor alleged by the veteran, and that service 
medical records failed to show any of the recognized 
stressors for service connection for PTSD.  Service 
connection for PTSD requires (1) a current diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000).

The Board notes that the veteran essentially contends in both 
written statements and in his June 2001 testimony before the 
Board, that he developed PTSD as a result of stressful 
experiences in World War II.  In particular he testified that 
in 1943 he was sent to Pearl Harbor and assigned to Westlar 
Ammunition Dump where there was a munitions explosion on the 
deck of a ship, and that there were many dead and dismembered 
bodies everywhere that he was required to pick up.  He also 
alleged that his superiors forbade him to mention the 
incident because it was not the result of enemy action.  In 
written statements he also alleged that he volunteered for 
combat duty, was trained by Marines, and transferred to 
Okinawa for about four months.  His allegations include 
exposure to hostile fire upon landing in Okinawa, 
experiencing daily suicide bombings by the Japanese, doing 
guard patrol at night where he often saw dead bodies in the 
fields, and seeing a woman's body impaled on a stick. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The Board notes that the RO informed the veteran in a May 
2000 statement of the case, that names and exact dates were 
necessary for verification of stressors.  In December 2000 
and June 2001, the veteran submitted undated photocopies of 
pictures, purportedly taken in Pearl Harbor and Okinawa, in 
support of his claim of participation in stressful incidents 
there.  He has identified the surnames of soldiers stationed 
with him in Pearl Harbor and Okinawa, as well as the surname 
of his commanding officer, and a private doctor from whom he 
allegedly sought treatment after the war.  Service records 
show that he received a campaign ribbon, the American Area 
Victory Medal, Asiatic Pacific 1-Star service medal.  The 
Board notes that such campaign ribbons are awarded to 
personnel within the cited theater, thus such a device will 
place the person in a theater in a specific time, but will 
not rule in or rule out combat as alleged by the veteran.

In light of the above, the Board is of the opinion that if 
the claimed incidents did in fact take place, then 
verification using approximate time-frames and the surnames 
of the servicemen should be possible.  Attempts should be 
made to verify the claimed incidents through official 
sources.  The Board notes that one request for personnel 
records from the National Personnel Records Center (NPRC) was 
made in September 1993.  However, in light of the additional 
evidence submitted by the veteran, another search should be 
made to ensure that complete personnel records are associated 
with the file.  See Jaure v. West. 188 F.3d 1327, 1331-2 
(Fed. Cir. 1999) (one request for specific records identified 
by the veteran is not enough, and if the records the veteran 
requested are not obtained, VA must notify the veteran of 
that fact).  Thus, the Board finds that appropriate 
verification attempts are necessary before the Board may 
properly proceed with appellate review.  

For VA compensation purposes, a PTSD diagnosis must be based 
on an in-service stressor history which has been verified 
(except where a veteran was engaged in combat).  If any in-
service stressful events are verified, the veteran is 
entitled to a VA psychiatric examination to determine whether 
any verified stressful events are sufficient to support a 
PTSD diagnosis in his case.  A diagnosis of PTSD related to 
service, which is based on an examination which relied upon 
an unverified history, is inadequate.  See West v. Brown, 7 
Vet. App. 70, 77-78 (1994).

The current evidence is conflicting as to whether or not the 
veteran actually suffers from PTSD.  A progress note dated in 
August 1999, shows diagnosis of mild PTSD secondary to World 
War II combat, with prominent complaints of insomnia, early 
dementia with a decrease in memory over the preceding two 
years, and a history of alcohol dependence.  However, at the 
time of examination in January 2000, despite note of the 
veteran's report of anxiety, nightmares, flashbacks, 
avoidance of people, insomnia, jumpiness, problems with 
memory and concentration, and significant problems with 
anxiety, the VA examiner found the veteran did not meet the 
full criteria for PTSD under the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Rather, 
the January 2000 diagnosis was anxiety disorder with a 
history of alcohol abuse.  In view of the apparent conflict 
in these evaluations, the Board feels that additional medical 
evidence is required prior to appellate review of the claim.  
See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran's mental disorder.  This should 
specifically include any additional 
private medical records of Dr. Hoffman, 
as well as from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his attorney in 
securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file.

2.  The RO should contact the veteran and 
ask him to again provide specific 
information concerning the claimed in-
service stressful events, to include the 
dates and locations of the alleged 
events, as well as full names and units 
of the individuals involved if possible.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information can not be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades, 
friends, or contemporaneous evidence such 
as letters home or news articles 
detailing the claimed stressors.

3.  The RO should contact the NPRC, 
and/or any other appropriate military 
records depository, and attempt to 
associate the veteran's personnel records 
with the claims file.  A response, 
negative or positive should be documented 
in the record. 

4.  The RO should prepare a letter 
outlining the in-service stressful 
experiences described by the veteran and 
should forward such letter, accompanied 
by copies of the veteran's service 
personnel records, discharge records, and 
other relevant documents to the U.S. 
Armed Services Center for Research of 
Unit Records, located at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 and request any additional 
information that might corroborate the 
veteran's alleged in-service stressful 
events.  Efforts should be undertaken to 
verify through daily logs, personnel 
records, and other appropriate records 
whether the claimed incidents of the 
munitions explosion in Pearl Harbor, 
guard patrol in Okinawa, and other 
stressors cited by the veteran, occurred.  
The RO should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

5.  Following the above, the RO must make 
a specific determination as to whether 
the veteran served in combat and whether 
any claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

6.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The RO must specify for the 
panel the stressor(s) it has determined 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.

All special studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing for PTSD.  

The examiner is requested to identify all 
existing psychiatric disorders which may 
be present, including PTSD, and to 
specifically determine whether any 
disorder is causally related to any 
verified stressor.  

If a diagnosis of PTSD is deemed 
appropriate, the physician should explain 
how the diagnostic criteria of the DSM-IV 
are met, including identification of the 
specific stressor(s) underlying the 
diagnosis, and the link between current 
symptomatology and one or more of the in-
service stressors found to be 
established.

7.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  To help avoid future 
remand, the RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, it must be returned to the 
examiner for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

8.  The RO must otherwise review the 
claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), is completed.

9.  The RO should then review the case 
and re-adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, to include any 
additionally received evidence; fully 
cites the applicable legal provisions; 
and reflects detailed reasons and bases 
for the decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.

Thereafter, this case should be returned to the Board for 
further appellate consideration, if indicated.  The purpose 
of this remand is to afford due process and to accomplish 
additional development and adjudication, and it is not the 
Board's intent to imply whether the benefits requested 
should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


